 1   JERRY PERSKY
 2   California Bar No. 96574
     5657 Wilshire Boulevard, Suite 410
 3   Los Angeles, California 90036
4    Telephone No. (323) 938-4000
     Facsimile No. (323) 938-4068
 5
     E-mail        jpersky48@aol.com
 6

 7
     Attorney for Plaintiff

 8                 UNITED STATES DISTRICT COURT
9                  CENTRAL DISTRICT OF CALIFORNIA
10

11   RAYCILE GREEN,              )     CV 2:18-4184-KK
12
                                 )
                   Plaintiff,    )     ORDER AWARDING EAJA FEES
13            v.                 )
14                               )
     NANCY BERRYHILL, DEPUTY     )
15   COMMISSIONER FOR            )
16   OPERATIONS, SOCIAL          )
     SECURITY ADMINISTRATION,    )
17
                                 )
18                 Defendant.    )
19   _____________ )
20           Based upon the parties' Stipulation Awarding
21   Equal Access to Justice Act (EAJA) fees, IT IS ORDERED
22   that Plaintiff shall be awarded attorney fees under the
23   EAJA in the amount of three thousand fifty dollars
24
     ($3,050.00) as authorized by 28 U.S.C. §2412(d),subject
25
     to the terms of the above-referenced Stipulation.
26
     DATED: -------
             5/15/19
27                          HON. KENLY KIYA KATO
                            UNITED STATES MAGISTRATE JUDGE
28
